Title: To Thomas Jefferson from Horatio Gates, 18 July 1803
From: Gates, Horatio
To: Jefferson, Thomas


          
            
              Dear Sir
            
            New York 18th July, 1803.
          
          Let the Land rejoice, for you have bought Louisiana for a Song. never was a happier moment Seized, for concluding so Glorious a Negotiation: I took the Liberty to write you about a Week ago; in that letter I introduced Colonel Wm: Smith to your Future Notice, when the necessary appointment of Officers for your new acquisition shall take place, though I mention’d him, & gave my Reasons for it, as a proper person for to take possession of New Orleans, & to Remain Military Commandant of that Town; I by no means thought of him as a Governour for the Territory of Louisiana: There is another Man, who is your Warm Friend, & whose abillities are unquestionable in the Execution of that high Office.
          What disposition you intend to make with regard to this immense Territory I know not, but take it for granted, that you will give it in the first Instance a Colonial Government; like those of the upper Mississipi, & Indiana; in that Event, I would Suggest confidentially; the Name of my, & your firm Friend, General Armstrong: as the Governour of it;—not having seen him for some time, I cannot assert that this Arrangment, would comport with his own Views; but I am induced to think, it would; because when I did see him, he talked of making an Establishment in one of the Southern States, from a belief, that a Northern Climate was unfriendly to His Health.
          Your highly esteemed Favour of the 11th:, has arrived in due course by the Post; you may rest satisfied I shall most rigidly obey your Injunction, my word is ingaged, & you may depend upon it.
          when the Cession of Louisiana is Complete, and your Officers have taken possession of New Orleans; & the posts at present occupied by Spain, you will still direct Fort Adams to be the main Object; whence, or in the Vicinity, I would wish the Seat of Government to be Fixed; but as soon as you get Possession, direct a Fort, & Batteries, to be Erected on the properest Ground upon the West side of the River, as nearly opposite to Fort Adams as possible; this will make a Cross Fire with that Fort, which with the constant Current runing down, will, with the Strength of the back Country, make those Works a Gilbraltar to an approaching Enemy—New Orleans may be left as a mere Entrepos for Trade; as Norfolk in your State is at this Time.—Your Idea of removing all the Indians on this, to the other side the Mississipi; is Excellent: it will in great Measure prevent all Future Animosity with Them, restrict our own People to the East side, & add very considerably to the Furr Trade down the River.—with the Sinc’rest Friendship, & Attachment,
          I am your Faithfull, Obedient Servant,
          
            Horatio Gates. 
          
        